_ Case: 1:13-cv-02665-JG Doc #: 44-10 Filed: 08/29/19 1 of 3. PagelD #: 565

EXHIBIT 10

 
Case: 1:13-cv-02665-JG Doc #: 44-10 Filed: 08/29/19 2 of 3. PagelD #: 566

02-Sep-11 _ $1Aug14-1186
THIS ITEM IS PART OF A LEGAL STATEMENT RECONSTRUCTION ©
GROUP ID G31Aug11-1186
Sequence number 106270859923 Posting date 07-OCT-08"

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BO OK dome KO CENTER . BUNTRUST rae GHECK NO. AEB [Mo Bay YR

WAGIIN BEACH RA 22480 coe me Tra673 op | te] 08.
AMOUNT

FOR PAYMENT OF ESGROW To MORTGAGOR gg0.84

 

VODIF NOT CAgHED WITHIN BD DAYS

“FIVE MUNQRED AND 84400 DOLLARS“

_PAYTO MEGHEL LANGNER
THE ORDER 408.AVENUE!
OF BROOKLYN NY 11230-7620

 

PPP eh eae #O5.0000 20n.0000 266065 2h

 

ara

 

? nh
BON
pb ht . te
ee ae
gs NEN INT oS OR
rag bot OR
ave Fe =
a2 BE? r
asd aR ky ONG
fa z? NY. CG
4 ane
43 ae

et Perggse 923
a 3.

 

  

 

 

 
Case: 1:13-cv-02665-JG Doc #: 44-10 Filed: 08/29/19 3 of 3. PagelD #: 567
02-Sep-11 31Aug11-1186

THIS ITEM IS PART OF.A LEGAL STATEMENT. RECONSTRUCTION
GROUP ID G31Aug11-1186

Sequence number 004170448443 Posting date 29-OCT-08

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

    

 

peered ETE TAI EL ae ae EET RET seers .
TaD. acres :
onal are ictea ce: ie DIEBURSEMENT CLEARING [eneck qo)" | memavrn |}
1 oanCare Servicing Center _ PF «an 2ant058 | 782840 ‘Taaro2006]
duhwnnier Byatdms ¢ Pafnonndiod Gariae : Oy RAVE ee c
. | ESTE
FOR PAYMENT OF EGQROW TO MORTGAGOR ' . exeresrateng 7 54,7 i
Rundmd Fify Three and 76/100 Pollers. "YOGI HOT GASSED WAT WH po Dats
RAYTO MECHEL LANGHER
THE ORDER: BROOKLYN AY 441280 a bate Brspame
oF . thr (pean
e7aes.ow sostoodo ran ODDO ZEROS Zhe
eee eae oy
aj 2h Es | ONE
| 3. at SS Ny
Bes tf a a
pega 7 ©
g 7 VOTE Fe wl af .
i : 1 GDS
RX . 7 --
Bde
ee ngonosa engage oe penteees SUE Pages
eee E atl BFR5 0624 Bgebe sees; FO

 

 

 

 
